           Case 1:19-cr-00108-SPW Document 73 Filed 11/13/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR 19-108-BLG-SPW-l


                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING

 JAMES ARMSTRONG HIGGINS,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on October 29,2020. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on October

29,2020(Doc. 69). No objections having been filed within fourteen days thereof,

     IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 69)are ADOPTED IN FULL;

      Therefore,

     IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday, March 17,2021 at 10:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:19-cr-00108-SPW Document 73 Filed 11/13/20 Page 2 of 4
Case 1:19-cr-00108-SPW Document 73 Filed 11/13/20 Page 3 of 4
Case 1:19-cr-00108-SPW Document 73 Filed 11/13/20 Page 4 of 4
